Citation Nr: 1431054	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in excess of 70 percent. 

2. Entitlement to an increased evaluation for aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery, rated as 30 percent disabling, prior to November 1, 2009, and 60 percent disabling thereafter (except for the periods during which a temporary total evaluation has been assigned). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973, to include combat service in the Republic of Vietnam, and from September 1990 to January 1992.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Board remanded the claims for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The issues of entitlement to an increased rating for the Veteran's PTSD and heart disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to an increased rating for PTSD and a heart disorder, as well as a claim for entitlement to a total disability rating based upon individual unemployability (TDIU), were before the Board in February 2012.  The Board increased the Veteran's disability rating for PTSD from 50 percent to 70 percent and remanded the issue of entitlement to a 100 percent rating for PTSD.  The Board also remanded the issue of entitlement to a TDIU and entitlement to an increased rating for the Veteran's heart disorder.  The RO was directed to obtain pertinent outstanding records, schedule VA examinations, and readjudicate the claims.  

The issues of entitlement to an increased rating for the Veteran's heart disorder and PTSD are the issues currently before the Board as a September 2012 rating decision granted entitlement to a TDIU.  The Board finds that substantial compliance with the February 2012 remand directives was not achieved and the issues of entitlement to an increased rating for the Veteran's PTSD and heart disorder must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although additional VA treatment records were obtained through August 2012, the record indicates that the Veteran received ongoing mental health treatment that has not been associated with the claims file.  Furthermore, the RO did not readjudicate the issue of entitlement to a 100 percent rating for PTSD.  Review of the record also reveals that the Veteran's heart condition is followed by a private cardiologist.  Records dated after November 2008 from this cardiologist have not been associated with the claims file.  

Thus, upon remand, the RO shall obtain pertinent outstanding records, to include VA mental health treatment records and private treatment records from Dr. J.G, and then schedule the Veteran for contemporaneous VA examinations to determine the current nature, extent, and severity of the Veteran's PTSD and heart disorder.  The RO shall then readjudicate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding relevant records of VA treatment dated since August 2012 and associate them with the record.   

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include pertinent treatment records from Dr. J.G. dated after November 2008 and pertinent treatment records from West Florida Hospital dated after July 2009.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric and cardiovascular symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery.  The claims file must be made available to and reviewed by the examiner.  

All necessary tests and studies should be conducted.  Current MET testing is required.  

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; and 

(c) the measured percentage of the left ventricular ejection fraction. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then readjudicate the claim for an increased rating for service-connected heart disorder and the claim for increased rating in excess of 70 percent for PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  The SSOC shall specifically consider the March 2012 psychiatric examination report.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

